

Exhibit 10.2
 
IRONWOOD GOLD CORP.
NON-QUALIFIED STOCK OPTION AGREEMENT
 
FOR GOOD AND VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
Ironwood Gold Corp., a Nevada corporation (the “Company”) hereby grants to
______________ (the “Option Holder”), the option to purchase shares of the
common stock, $0.001 par value per share, of the Company (“Shares”), upon the
terms set forth in this stock option agreement (this “Agreement”):
 
WHEREAS, the Option Holder has been granted the following award and the
following terms reflect the Company’s 2010 Equity Incentive Plan (the “Plan”);
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows.
 
1.
Defined Terms; Plan.

 
Terms used but not defined herein shall have the same meaning ascribed to such
terms in the Plan.  This Agreement and the grant herein is subject to the terms
and conditions herein and the terms and conditions of the applicable provisions
of the Plan, the terms of which are incorporated herein by reference.
 
2.
Grant.

 
The Option Holder is hereby granted an option (the “Option”) to purchase
_________ Shares (the “Option Shares”) pursuant to the Plan.  The Option is
granted as of ____________ (the “Date of Grant”).  This Option shall not be
treated as an “incentive stock option” as defined in Section 422 of the Code.
 
3.
Status of Option Shares.

 
The Option Shares shall upon issue rank equally in all respects with the other
Shares.
 
4.
Option Price.

 
The purchase price for the Option Shares shall be, except as herein provided,
$________ per Option Share, hereinafter sometimes referred to as the “Option
Price,” payable immediately in full upon the exercise of the Option.
 
5.
Term of Option.

 
The Option may be exercised only during the period (the “Option Period”) set
forth in Section 7 below and shall remain exercisable until the tenth
anniversary of the Date of Grant.  Thereafter, the Option Holder shall cease to
have any rights in respect thereof.
 
6.
Exercisability.

 
Subject to the Option Holder’s continued service with the Company, the Option
will vest and become exercisable with respect to ___% of the Option Shares on
each of the ______________, ______________, ____________, ____________ and
______ anniversaries of the Date of Grant, so that the Option will be 100%
vested and exercisable after the ______ anniversary of the Date of Grant, as set
forth in the following schedule:
 
 
 

--------------------------------------------------------------------------------

 
 
Timeframe from Date of Grant
(Vesting Date)
 
Vesting
 
Cumulative Vesting
__________, 20__ (1 year)
 
%
 
%
__________, 20__ (2 years)
 
%
 
%
__________, 20__ (3 years)
 
%
 
%
__________, 20__ (4 years)
 
%
 
%
__________, 20__ (5 years)
 
%
 
%



7.
Exercise of Option.

 
The Option may be exercised for all, or from time to time any part, of the
Option Shares for which it is then exercisable.  The exercise date shall be the
date the Company receives a written notice of exercise signed by the Option
Holder, specifying the whole number of Option Shares in respect of which the
Option is being exercised, accompanied by (a) full payment for the Option Shares
with respect to which the Option is exercised, in a manner acceptable to the
Company (which, at the discretion of the Company, shall include a broker
assisted exercise arrangement), of the Option Price for the Option Shares for
which the Option is being exercised, and (b) payment by the Option Holder of all
payroll, withholding, or income taxes incurred in connection with the Option
exercise (or arrangements for the collection or payment of such tax satisfactory
to the Committee are made).  The purchase price for the Shares as to which the
Option is exercised shall be paid to the Company in full at the time of exercise
at the election of the Option Holder (i) in cash, (ii) in Shares having a Fair
Market Value equal to the aggregate Option Price for the Shares being purchased
and satisfying such other requirements as may be imposed by the Committee;
provided, that, such Shares have been held by the Option Holder for no less than
six months, (iii) partly in cash and partly in such Shares, or (iv) through the
delivery of irrevocable instructions to a broker to deliver promptly to the
Company an amount equal to the aggregate Option Price for the Shares being
purchased.  Anything to the contrary herein notwithstanding, the Company shall
not be obligated to issue any Option Shares hereunder if the issuance of the
Option Shares would violate the provision of any applicable law, in which event
the Company shall, as soon as practicable, take whatever action it reasonably
can so that the Option Shares may be issued without resulting in such violations
of law.
 
8.
Exercisability Upon Termination of Service by Death or Disability.

 
Upon a Termination of Service by reason of death or Disability, the Option may
be exercised within 180 days following the date of death or Termination of
Service due to Disability (subject to any earlier termination of the Option as
provided herein), by the Option Holder (or in the event the Option Holder is
legally incompetent, by his legal representative or guardian) in the case of
Disability, or in the case of death, by the Option Holder’s estate or by a
person who acquired the right to exercise the Option by bequest or inheritance,
but in any case only to the extent the Option Holder was entitled to exercise
the Option on the date of his or her Termination of Service by death or
Disability.  To the extent that the Option Holder was not entitled to exercise
the Option at the date of his or her Termination of Service by death or
Disability, or if he or she does not exercise the Option (which he or she was
entitled to exercise) within the time specified herein, the Option shall
terminate.  Notwithstanding anything to the contrary herein, the Committee may
at any time and from time to time prior to the termination of the Option, with
the consent of the Option Holder, extend the period of time during which the
Option Holder may exercise his or her Option following the date of Termination
of Service due to death or Disability; provided, however, that the maximum
period of time during which the Option shall be exercisable following the date
of Termination of Service due to death or Disability shall not exceed the
original term of the Option and that notwithstanding any extension of time
during which the Option may be exercised, the Option, unless otherwise amended
by the Committee, shall only be exercisable to the extent the Option Holder was
entitled to exercise the Option on the date of Termination of Service due to
death or Disability.  Any such extension shall be designed to conform to the
requirements of Section 409A of the Code so as to avoid the imposition of the
additional income tax.
 
 
Page 2 of 6

--------------------------------------------------------------------------------

 
 
9.
Effect of Other Termination of Service.

 
Upon a Termination of Service for any reason (other than death or Disability),
the unexercised Option may thereafter be exercised during the period ending 90
days after the date of such Termination of Service, but only to the extent to
which the Option was vested and exercisable at the time of such Termination of
Service and the Participant’s unvested and/or unexercisable Options shall be
forfeited.  Notwithstanding the foregoing, the Committee may, in its sole
discretion, either by prior written agreement with the Option Holder or upon the
occurrence of a Termination of Service, accelerate the vesting of unvested
Options held by the Option Holder if the Option Holder’s Termination of Service
is without “cause” (as such term is defined by the Committee in its sole
discretion) by the Company.  For purposes of this Agreement, the date of the
Option Holder’s Termination of Service shall be the earlier of: (a) the date on
which the Option Holder ceases to render actual service to the Company or a
Subsidiary of the Company; (b) the date on which the Company, a Subsidiary of
the Company or the Option Holder first provides notice of Termination of
Service; or (c) the first date of any statutory notice period provided under
local law.
 
10.
Lock Up Agreement.

 
The Option Holder agrees that upon request of the Company or the underwriters
managing any underwritten offering of the Company’s securities, the Option
Holder shall agree in writing that for a period of time (not to exceed 180 days)
from the effective date of any registration of securities of the Company, the
Option Holder will not sell, make any short sale of, loan, grant any option for
the purchase of, or otherwise dispose of any Option Shares issued pursuant to
the exercise of the Option, without the prior written consent of the Company or
such underwriters, as the case may be.
 
11.
Transfer of Shares.

 
The Option, the Option Shares, or any interest in either, may be sold, assigned,
pledged, hypothecated, encumbered, or transferred or disposed of in any other
manner, in whole or in part, only in compliance with the terms, conditions and
restrictions as set forth in the governing instruments of the Company,
applicable United States federal and state securities and other laws, and the
terms and conditions this Agreement and the Plan.
 
12.
Expenses of Issuance of Option Shares.

 
The issuance of stock certificates upon the exercise of the Option in whole or
in part, shall be without charge to the Option Holder.  The Company shall pay,
and indemnify the Option Holder from and against any issuance, stamp or
documentary taxes (other than transfer taxes) or charges imposed by any
governmental body, agency or official (other than income taxes) by reason of the
exercise of the Option in whole or in part or the resulting issuance of the
Option Shares.
 
13.
Withholding.

 
No later than the date of transfer of the Shares pursuant to the exercise of the
Option granted hereunder (and in any event no later than three days after Option
exercise), the Option Holder shall pay to the Company or make arrangements
satisfactory to the Committee regarding payment of any federal, state, or local
taxes of any kind required by law to be withheld upon the exercise of the Option
and the Company shall, to the extent permitted or required by law, have the
right to deduct from any payment of any kind otherwise due to the Option Holder,
federal, state, and local taxes of any kind required by law to be withheld upon
the exercise of the Option.
 
 
Page 3 of 6

--------------------------------------------------------------------------------

 
 
14.
Consent to Collection, Processing, and Transfer of Personal Data.

 
By accepting the Option, the Option Holder voluntarily acknowledges and consents
to the collection, use, processing and transfer of personal data as described in
this Section 14.  The Option Holder is not obliged to consent to such
collection, use, processing, and transfer of personal data.  However, failure to
provide the consent may affect the Option Holder’s ability to participate in the
Plan.  The Company, its Subsidiaries, and the Option Holder’s employer hold
certain personal information about the Option Holder, including the Option
Holder’s name, home address and telephone number, date of birth, social security
number or other employee identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all options
or any other entitlement to Shares awarded, canceled, purchased, vested,
unvested, or outstanding in the Option Holder’s favor, for the purpose of
managing and administering the Plan (“Data”).  The Company and/or its
Subsidiaries will transfer Data amongst themselves as necessary for the purpose
of implementation, administration, and management of the Option Holder’s
participation in the Plan, and the Company and/or any of its Subsidiaries may
each further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan.  These recipients may
be located in the United States, or elsewhere throughout the world, such as
Canada.  The Option Holder hereby authorizes them to receive, possess, use,
retain, and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Option Holder’s participation in
the Plan, including any requisite transfer of such Data as may be required for
the administration of the Plan and/or the subsequent holding of Shares on the
Option Holder’s behalf to a broker or other third party with whom the Option
Holder may elect to deposit any Shares acquired pursuant to the Plan.
 
15.
Discretionary Nature of the Plan; No Vested Rights.

 
By accepting the Option, the Option Holder acknowledges and agrees that the Plan
is discretionary in nature and limited in duration, and may be amended,
cancelled, or terminated by the Company, in its sole discretion, at any
time.  The grant of awards under the Plan is a one-time benefit and does not
create any contractual or other right to receive an award or benefits in lieu of
an award in the future.  Future awards, if any, will be at the sole discretion
of the Company, including, but not limited to, the form and timing of an award,
the number of Shares subject to an award, and the vesting provisions.
 
16.
Termination Indemnities.

 
The Option Holder’s participation in the Plan is voluntary.  The value of the
Option Holder’s award under the Plan is an extraordinary item of compensation
and is outside the scope of Option Holder’s employment contract, if any, and
this award is not part of the Option Holder’s normal or expected compensation
for purposes of calculating any severance, resignation, redundancy, end of
service payments, bonuses, long-service awards, pension, or retirement benefits
or similar payments.
 
17.
References.

 
References herein to rights and obligations of the Option Holder shall apply,
where appropriate, to the Option Holder’s legal representative or estate without
regard to whether specific reference to such legal representative or estate is
contained in a particular provision of this Option.
 
 
Page 4 of 6

--------------------------------------------------------------------------------

 
 
18.
Notices.


Any notice required or permitted to be given under this Agreement shall be in
writing and shall be deemed to have been given when delivered personally or by
courier, or sent by certified or registered mail, postage prepaid, return
receipt requested, duly addressed to the party concerned at the address
indicated below or to such changed address as such party may subsequently by
similar process give notice of:
 
If to the Company:
Ironwood Gold Corp.
 
7047 East Greenway Parkway, #250
 
Scottsdale, Arizona 85254
 
Attn:  President
   
If to the Option Holder:
 



19.
Governing Law.

 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada applicable to contracts made and to be performed in the
State of Nevada without regard to conflict of laws principles.
 
20.
Entire Agreement.

 
This Agreement and the Plan constitute the entire agreement among the parties
relating to the subject matter hereof, and any previous agreement or
understanding among the parties with respect thereto is superseded by this
Agreement and the Plan.
 
21.
Counterparts.

 
This Agreement may be executed in two counterparts, each of which shall
constitute one and the same instrument.
 
 
Page 5 of 6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the Date
of Grant.
 

 
IRONWOOD GOLD CORP.
     
By:
   
Name:
   
Title:
 

 

 
OPTION HOLDER
     
By:
   
Name:
 

 
 
Page 6 of 6

--------------------------------------------------------------------------------

 